     Case 2:21-cv-00081-FMO-KS Document 21 Filed 04/16/21 Page 1 of 2 Page ID #:79



 1

 2

 3

 4

 5

 6
                                                                       JS-6
 7

 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10

11

12   James Shayler,                             Case No.: 2:21-cv-00081-FMO-KS
13               Plaintiff,                     Hon. Fernando M. Olguin
14       v.
15                                              ORDER ON STIPULATION [20] FOR
     Robert A. Galvan, trustee of the Robert    DISMISSAL WITH PREJUDICE
     and Judith Galvan Intervivos Trust dated
16   September 28, 2007; Judith K. Galvan,
     trustee of the Robert and Judith Galvan    Action Filed: January 6, 2021
17   Intervivos Trust dated September 28,       Trial Date:   Not on Calendar
     2007 and Judith K. Galvan; and Does 1-
18   10,
19               Defendants.
20

21

22

23

24

25

26

27

28
                                            1
                      [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
     Case 2:21-cv-00081-FMO-KS Document 21 Filed 04/16/21 Page 2 of 2 Page ID #:80



 1            Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
 2   it, and being fully advised finds as follows:
 3            IT IS ORDERED THAT:
 4            Plaintiff James Shayler’s action against Defendants Robert A. Galvan and Judith
 5   K. Galvan is dismissed with prejudice. Each party will be responsible for its own fees and
 6   costs.
 7

 8
     Dated: April 16, 2021                                            /s/
 9                                                        Hon. Fernando M. Olguin
                                                          United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              2
                        [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
